   Case 5:20-cv-03018-SAC Document 21 Filed 08/02/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


HOWARD HINES,

                             Plaintiff,

           v.                                         CASE NO. 20-3018-SAC

CORIZON HEALTH, INC., et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

     This matter comes before the Court upon Plaintiff’s Motion for

Expert Witness (Doc. 17), Motion for Discovery (Doc. 18), and Motion

for Production of Documents (Doc. 19). Plaintiff asks the Court to

allow him an expert witness for assistance in interpreting and

explaining the Martinez report. (Doc. 17, p. 3.) He also generally

requests   discovery   and   various   documents      showing   his   date   of

diagnosis,   the   treatments   he   was   offered,    and   the   treatments

prescribed. (Docs. 18 and 19.)

     Plaintiff’s motions are premature. Plaintiff seeks an expert

witness to “lend [his or her] expertise on matters pertaining to

whether[] or not the plaintiff (patient) received Standard Medical

Treatments, at the hands of quali[f]ied Health Care Providers[ a]nd

whether the doctor prescribing the medication acted under contract

as a [licensed] doctor entering a contract to provide medical

treatments.” (Doc. 17, p. 1.)

     This action currently is in the preliminary screening stage,

during which the Court liberally construes pro se pleadings, accepts
   Case 5:20-cv-03018-SAC Document 21 Filed 08/02/21 Page 2 of 2




all well-pleaded allegations in the complaint as true, and construes

them in the light most favorable to Plaintiff. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). Moreover, although the Court may consider the

Martinez report during screening, it may not use the report as a

basis to refute facts Plaintiff has pled in his complaint. See

Winkel v. Hammond, 704 Fed. Appx. 735, 737 (2017) (citing Swoboda

v. Dubach, 992 F.2d 286, 290 (10th Cir. 1993)). There is no need

for an expert witness at the current stage of these proceedings.

      Plaintiff’s other two motions seek discovery, but discovery

in this case has not yet commenced. See Fed. R. Civ. P. 26(d). Thus,

those motions are denied without prejudice as premature.


     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Expert

Witness (Doc. 17), Motion for Discovery (Doc. 18), and Motion for

Production of Documents (Doc. 19), are denied.


     IT IS SO ORDERED.

     DATED:   This 2nd day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
